DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a system for reading birefringence data and method for performing birefringence measurement, classified in class 356, subclass 364.
II. Claims 14-20, drawn to a method of determining birefringence values for a birefringent voxel of a storage medium, classified in class 162, subclass 198.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the patentability of the combination do not rely on the details of the subcombination.  The subcombination has separate utility such as an interferometer or Optical Coherence Tomography (OCT).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
During a telephone conversation with Mr. Matt Hall on 1/18/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/20, 8/13/21, 10/18/21, 12/27/21 have been considered. A copy of form PTO-1449 is attached.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.   As understood, the present claimed invention relates to figure 8 of the drawing; however, the “polarization state analyzer”, “a first bandpass filter” and “a second bandpass filter” in claims 1, 4, 8 and 12; “a third bandpass filter” and “polarization state analyzer” in claims 2 and 9 are not shown. Thus, these features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 8.
As to claims 1 and 8, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a polarization state analyzer disposed optically between the sample region and the image sensor; a first bandpass filter disposed optically between the polarization state analyzer and the image sensor, the first bandpass filter configured to pass light of the first wavelength band; and a second bandpass filter disposed optically between the polarization state analyzer and the image sensor, the second bandpass filter configured to pass light of the second wavelength band”, in combination with the rest of the limitations of claims 1 and 8.
	Claims 2-7 and 9-13 are dependent from claims 1 and 8, respectively. Thus, they are allowed with respect to claims 1 and 8.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Following references relate to the present invention; however, these claims do not teach that “the first bandpass filter configured to pass light of the first wavelength band; and a second bandpass filter disposed optically between the polarization state 
Redner (3,902,805; Nagata et al (5,504,581), Mackey (2004/0129867), Kida et al (5,828,500), Ye et al (2010/0135537) and Gomez Diaz et al (2021/0350510).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





HP						/HOA Q PHAM/                                                      Primary Examiner, Art Unit 2886                                                                                                                                                  January 26, 2022